Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application Pub. 2015/0318926 A1).
Regarding claim 1, Zhang et al. teaches in FIG. 1 communication between terminal-station device and an underwater device. Zhang et al. teaches in FIG. 3 a structure of an optical transmission device (corresponding to the underwater device of FIG. 1) comprising: an extraction circuit (first acquiring unit 10 the details of which is shown in FIG. 4) configured to output a signal from a first optical signal including a main signal and a control signal (paragraph [0051] teaches that the receiving unit 30 converts the command into an electrical signal and sends it to the control unit 40), the signal including control information included in the control signal; a control circuit (control unit 40; FIG. 5 and FIG. 6 teaches that the first optical signal includes a main signal—traffic wavelength light—and a control signal λc) configured to execute control, based on the control information; and a response signal output circuit configured to output a response signal (paragraph [0066] teaches that the loopback unit 20 drives the modulating unit 201 to generate a response signal) in a wavelength band different from a wavelength band of the main signal, according to the control (the response signal is carried by wavelength λc which is different from the main signal).
Regarding claim 16, Zhang et al. teaches in FIG. 6 that the first optical signal includes a second optical signal (λc) being light in a wavelength band of the response signal, the extraction circuit extracts the second optical signal from the first optical signal, and the response signal output circuit modulates the second optical signal and generates the response signal, according to an instruction from the control circuit.
Regarding claim 17, Zhang et al. in FIG. 1 that the device of FIG. 3 is an underwater device.
Claim 21 is rejected based on the same reason for rejecting claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 12-13, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (U.S. Patent Application Pub. 2003/0011855 A1) in view of Nakashima et al. (U.S. Patent Application Pub. 2013/0071104 A1).
Regarding claim 1, Fujiwara teaches in FIG. 1 an optical transmission device comprising: an extraction circuit (coupler C1) configured to output a signal from a first optical signal a control signal, the signal including control information included in the control signal; a control circuit configured to execute control, based on the control information (monitoring controller 22); and a response signal output circuit (modulation controller 23 and excitation unit 24) configured to output a response signal in a wavelength band different from a wavelength band of a main signal, according to the control (paragraph [0045] teaches that the monitoring command signals have the first wavelength, while reflecting monitoring response signals have the second wavelength different from the first wavelength; see also FIG. 7). The difference between Fujiwara and the claimed invention is that Fujiwara does not teach that the upstream signal comprises a main signal and a control signal. Nakashima et al. teaches in FIG. 3 and paragraph [0057] that WDM optical signal comprises a main signal and an OSC signal where the OSC signal carries control information. One of ordinary skill in the art would have been motivated to combine the teaching of Nakashima et al. with the system of Fujiwara because the main signal carries payload data and generates revenue.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the main signal and an OSC signal as WDM signal, as taught by Nakashima et al., in the system of Fujiwara.
	Regarding claim 2, Fujiwara teaches in FIG. 1 that the response signal is generated when the control is executed.
	Regarding claim 3, Fujiwara teaches in paragraphs [0041] that the control signal is a monitor request of a repeat and the response is the operating status of the repeater.
	Regarding claim 4, it is understood that under normal condition, each time the repeater receives a monitor request, it generates an operating status of the repeater.
Regarding claim 5, Fujiwara teaches in the abstract that the repeater provides Raman amplification function and the command requests the report of the status of the repeater including the status of the Raman amplification function.
	Regarding claim 12, Fujiwara teaches in the abstract that the repeater provides Raman amplification function.
Regarding claim 13, Nakashima et al. teaches in paragraph [0057] that the OSC has a wavelength different from the main signal.
Regarding claim 15, Fujiwara teaches in FIG. 1 excitation unit 24 which is a light source.
Regarding claim 17, Fujiwara teaches in paragraph [0040] that the repeater 20 is laid under the sea.
Regarding claims 18-19, Fujiwara teaches in paragraph [0040] that while FIG. 1 shows only one end station 10 and one repeater 20 for simplicity, this long-haul optical transmission system 1 includes two end stations and a plurality of repeaters 20, with optical transmission links (fiber optic cables) connecting them in series. The end stations are land stations. The fact that Fujiwara only shows one end station suggests that the two end stations are identical in functional structures.
Claim 21 is rejected based on the same reason as that for rejecting claim 1.
Claim(s) 1-5, 7-8, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (U.S. Patent Application Pub. 2017/0279665 A1) in view of Lee et al. (U.S. Patent Application Pub. 2015/0365191 A1).
Regarding claim 1, Mukai et al. teaches in FIG. 1 an optical transmission device (ONU 2-1) comprising: an extraction circuit (WDM 26) configured to output a signal from a first optical signal (the optical signal from splitter 3) including a main signal and a control signal (paragraph [0036] teaches control frame extraction unit 23 which extracts the control information from the main signal—the downstream WDM signal comprising λ11, λ12, λ13 and λ14), the signal including control information included in the control signal; a control circuit (wavelength setting unit 22) configured to execute control, based on the control information. The difference between Mukai et al. and the claimed invention is that Mukai et al. does not teach a response signal. Lee et al. teaches in FIG. 6 that when an ONU successfully tunes a wavelength, it sends a response to the ONU via an upstream message S14. Mukai et al. teaches in paragraph [0019] that the wavelengths for carrying upstream traffic is different from wavelengths for carrying downstream traffic. One of ordinary skill in the art would have been motivated to combine the teaching of Lee et al. with the system of Mukai et al. because a response tells the OLT whether the task associated with the control signal is successful or has failed so that the OLT can take appropriate action.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a response signal according to the result of the control, as taught by Lee et al., in the system of Mukai et al.
Regarding claim 2, Lee et al. teaches in FIG. 6 that the response signal is generated when the control is executed.
Regarding claim 3, Lee et al. teaches in FIG. 6 that the response contains results of the control.
Regarding claim 4, Lee et al. teaches in FIG. 6 that the control circuit instructs the response signal output circuit to generate the response signal every time the control is executed.
Regarding claim 5, Mukai et al. teaches in FIG. 1 that the function block is the wavelength setting.
Regarding claims 7-8, Mukai et al. in paragraph [0006] that each ONU is associated with an address and the ONU extracts signals addressed to the ONU. And it is inherently or obvious that the ONU stores its own address.
	Regarding claim 15, Mukai et al. teaches in FIG. 1 transmitter 25.
Claim 21 is rejected based on the same reason as that for rejecting claim 1.
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. and Lee et al. as applied to claims 1-5, 7-8, 15 and 21 above, and further in view of Adams et al. (U.S. Patent 6,331,908 B1).
Mukai et al. and Lee et al. have been discussed above in regard to claims 1-5, 7-8, 15 and 21. The difference between Mukai et al. and Lee et al. and the claimed invention is that Mukai et al. and Lee et al. do not teach that the control command is output by changing a voltage of a terminal of the control circuit, the terminal being connected to the function block. Adams et al. teaches in the abstract that the wavelength of a tunable laser can be tuned by adjusting a bias voltage. One of ordinary skill in the art would have been motivated to combine the teaching of Adams et al. with the modified system of Mukai et al. and Lee et al. because Adams et al. teaches the details of how to tune the wavelength of a laser.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tune the wavelength of a laser by adjusting a bias voltage, as taught by Adams et al., in the modified system of Mukai et al. and Lee et al.
Regarding claim 10, Adams et al. teaches in col. 7, lines 38-40 using a 4-level bias voltage to switch between four channels.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Nakashima et al. as applied to claims 1-5, 12-13, 15, 17-19 and 21 above, and further in view of Kram et al. (U.S. Patent Application Pub. 2020/0084209 A1).
Fujiwara and Nakashima et al. have been discussed above in regard to claims 1-5, 12-13, 15, 17-19 and 21. Regarding claim 11 the difference between Fujiwara and Nakashima et al. and the claimed invention is that Fujiwara and Nakashima et al. do not teach that the function block has a function of a reconfigurable optical add-drop multiplexer ROADM. Kram et al. teaches in FIG. 1 a submarine optical WDM transmission system with a branching unit (BU) 125 which can include ROADM (see paragraph [0018]). One of ordinary skill in the art would have been motivated to combine the teaching of Kram et al. with the modified system of Fujiwara and Nakashima et al. so that the control-response mechanism of Fujiwara and Nakashima et al. can be used with the BU because a ROADM requires control commands to reconfigure based on business needs.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control-response mechanism of the modified system of Fujiwara and Nakashima et al. to control a ROADM, as taught by Kram et al.
Regarding claim 9, Kram et al. teaches in FIG. 1 land stations CLS-A, CLS-B and CLS-C, i.e., the BU has to switch between the three paths: path between CLS-A and CLS-B, path between CLS-A and CLS-C, and path between CLS-B and CLS-C.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Nakashima et al. as applied to claims 1-5, 12-13, 15, 17-19 and 21 above, and further in view of Regev et al. (U.S. Patent Application Pub. 2005/0089334 A1).
Fujiwara and Nakashima et al. have been discussed above in regard to claims 1-5, 12-13, 15, 17-19 and 21. The difference between Fujiwara and Nakashima et al. and the claimed invention is that Fujiwara and Nakashima et al. do not teach that the control signal is a signal superposed on the main signal. Regev et al. teaches in FIGs. 4-6 that a management data (equivalent to control signal of instant claim) can be sent as a subcarrier by superimposing the management data over the main data. One of ordinary skill in the art would have been motivated to combine the teaching of Regev et al. with the modified system of Fujiwara and Nakashima et al. because a low speed management data can be sent as a subcarrier without occupying the capacity of a whole channel and, therefore, the bandwidth utilization can be increased.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to superimpose the control signal over the main signal, as taught by Regev et al., in the modified system of Fujiwara and Nakashima et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl6 December 2022



/SHI K LI/Primary Examiner, Art Unit 2637